Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-5, 7, and 9 are objected to because of the following informalities:  
a)  on line 4 of claim 1, it appears that “the containers” should be replaced by “a test container” to avoid antecedent basis problem;
b)  on line 5 of claim 1, it appears that “a” before “test container” should be replaced by “the” to avoid antecedent basis problem;
c)  on line 6 of claim 1, it appears that “a” before “first area” should be replaced by “the” to avoid antecedent basis problem;
d)  on line 7 of claim 1, it appears that “which marking” should be replaced by “wherein the marking” to avoid antecedent basis problem.  Appropriate correction is required;
e)  on line 3 of  claim 3, it appears that “a test container” should be replaced by “the test container” to avoid antecedent basis problem;
f)  on line 3 of claim 4, it appears that “the containers” should be replaced by “the test container” to avoid antecedent basis problem;
g)  on line 4 of claim 4, it appears that “a” before “test feature” should be replaced by “the” to avoid antecedent basis problem;
h)  on line 7 of claim 4, it appears that “a” before “marking” should be replaced by “the” to avoid antecedent basis problem;

j)  on line 6 of claim 5, it appears that “a” before “test feature” should be replaced by “the” to avoid antecedent basis problem.
k)  on line 6 of claim 5, it appears that “a” before “mark” should be replaced by “the” to avoid antecedent basis problem.
l)  on line 3 of claim 7, it appears that “containers” should be replaced by “the test container” to avoid antecedent basis problem;
m)  on line 4 of claim 7, it appears that “a” before “first area” should be replaced by “the” to avoid antecedent basis problem;
n)  on line 5 of claim 7, “the first detection device” lacks antecedent basis; 
o) on line 6 of claim 7, it appears that “a” before “second area” should be replaced by “the” to avoid antecedent basis problem;
p)  on line 7 of claim 7, “the second detection device” lacks antecedent basis;
q)  on line 3 of claim 9, it appears that “the containers” should be replaced by “a test container” to avoid antecedent basis problem; and
r)  on line 4 of claim 9, it appears that  “a” before “container” should be replaced by “the” to avoid antecedent basis problem;
CLAIM INTERPRETATION - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“detection devices configured to check a first and second area in claims 1, 7, and 9; and
“detection devices (devices for detection) in claims 4-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claims 1, 4-7, and 9, the claim provides for  “detection devices”   but the specification does not provide the structure for these units to perform the claimed functions.  There is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, material or acts, and can therefore be performed by any means capable of performing the function, both and unknown.
Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 4 and 5, it is confusing and unclear as to whether or not “a plurality of detection devices” and “a plurality of different areas” are the same as the “at least two detection devices” and “a first and second area” in claim 1.  For purposes of examination, examiner is interpreting that “a plurality of detections device” is the same as “at least two detection devices” and “a plurality of different areas” is the same as “a first and second area”.
With regard to claims 4-5, the container areas” and “the other container areas” lacks antecedent basis.  Furthermore, it is confusing and unclear as to whether “the container areas” and the other container areas” in claims 4 and 5 are the same as “a first and second area” in claim 1 and “a plurality of different areas” in claim 4. For purposes of examination, examiner is interpreting that “the container areas” and the other container areas” are the same as “a first and second area” in claim 1 and “a plurality of different areas” in claim 5.
All dependent claims of the claims stated above are also rejected under 112 as carrying the same problems as stated above since they are dependent from the rejected claims.

 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim  contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As disclosed above, claims 1, 4-7, and 9 are indefinite for failure to disclose adequate structure in the specification.  Because there is inadequate disclosure of the claimed invention, the inventor has also not provided sufficient disclosure to show possession of the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aichinger et al (DE 10 2012 204277 A1) (see attached translation).
With regard to claim 1, Aichinger et al teach of a method for checking a container inspection system (para 1) with at least two detection devices (23, 25; fig 4),
wherein the at least two detection devices (23, 25)  are configured to check a first and a second area of the containers to be inspected , (first detection device (23) checks at least one test feature (3-6) (para 45) in a first area and a second detection device (25) detects data carrier (7,8) (para 51)on a second area),
wherein a test container (1; fig 1) is fed to the container inspection system (21; fig 4), and wherein the test container (1) has a test feature (3-6) (para 45) in a first area to be inspected and a marking (7-8) (para 51) in the second area to be inspected, which marking is read out by one of the detection devices (23, 25) and with which the test container (1) can be identified as a test container (data carrier (7-8) identifies the test container; para 52).
 With regard to claim 2, Aichinger et al teach of a method, wherein the marking is an optically readable code (para 49). 
With regard to claim 3, Aichinger et al teach of wherein the code unambiguously identifies a test container (para 52).
With regard to claim 4 in light of the 112(b) rejection above, Aichinger et al teach of wherein the container inspection system comprises a plurality of detection devices (23, 25; fig 4)with which a plurality of different areas of the containers are inspected (first detection device (23) checks at least one test feature (3-6) (para 45) in a first area and a second detection device (25) detects data carrier (7,8) (para 51)on a second area),
wherein the test container (1; fig 1) has a test feature (3-6) (para 45) in one of the container areas, and wherein the other container areas of the test container are each provided with a marking  (7-8) (para 51) which is read out by the detection devices (23, 25) associated with these test areas and with which the test container can be detected (data carrier (7-8) identifies the test container; para 52).
With regard to claim 5 in light of the 112(b) rejection above, Aichinger et al teach of wherein the container inspection system comprises a plurality of detection devices (23, 25; fig 4) with which a plurality of different areas of the containers are inspected, wherein the test container is provided with several test features in different container areas (first detection device (23) checks at least one test feature (3-6) (para 45) in a first area and a second detection device (25) detects data carrier (7,8) (para 51)on a second area),  and wherein container areas which do not have a test feature are provided with a marking (7-8) (para 51) which is read out by the detection devices associated with these test areas and with which the test container can be detected (data carrier (7-8) identifies the test container; para 52) wherein the test container is provided with several test features (3-6) (para 45).
With regard to claim 6, Aichinger et al teach of wherein the detection devices of the container inspection system comprise a bottom inspection, an outer sidewall inspection,  and a mouth inspection (para 45). 
With regard to claim 7, Aichinger et al teach of a test container for checking a container inspection system (para 1), the system comprising at least two detection devices (23, 25; fig 4) configured to check a first and a second area of containers (first detection device (23) checks at least one test feature (3-6) (para 45) in a first area and a second detection device (25) detects data carrier (7,8) (para 51)on a second area),
wherein the test container (1; fig 1) has a test feature (3-6) (para 45) in a first area to be inspected that can be detected by the first detection device (23)  , and
wherein the test container (1) has a marking (7,8) (para 51) in a second area to be inspected which is read by the second detection device (250 and with which the test container can be identified as a test container (data carrier (7-8) identifies the test container; para 52).
With regard to claim 8, Aichinger et al teach of a test container, wherein the marking is an optically readable code (para 49).
With regard to claim 9, Aichinger et al teach of method for checking a container inspection system having at least two detection devices (23, 25; fig 4) which are configured to check a first area and a second area of the containers to be inspected (first detection device (23) checks at least one test feature (3-6) (para 45) in a first area and a second detection device (25) detects data carrier (7,8) (para 51)on a second area), the method comprising the steps:
feeding a test container into the inspection system (para 68, lines 1-2), the test container (1) having a test feature in the first area and a marking in the second area , (first detection device (23) checks at least one test feature (3-6) (para 45) in a first area and a second detection device (25) detects data carrier (7,8) (para 51) on a second area),
reading out, by one of the detection devices (25), the marking to identify the test container as a test container (data carrier (7-8) identifies the test container; para 52).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frei (US 4,990,792) teach of a container with optically readable code marks that are read by a sensor (see abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
March 14, 2022

							 
/Shawn Decenzo/Primary Examiner, Art Unit 2877